Citation Nr: 0020538	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 decision of the VA 
Regional Office and Insurance Center (RO) in St. Paul, 
Minnesota, which denied the benefit sought on appeal.  The 
appellant, the former spouse of a veteran who had active 
service from May 1942 to December 1945 and died in May 1998, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant and the veteran were married in May 1942 
and divorced in August 1960.

3.  The appellant and the veteran did not reenter into any 
type of marital relationship following their August 1960 
divorce.


CONCLUSION OF LAW

The requirements for recognition as the veteran's surviving 
spouse for VA benefit purposes have not been met.  
38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. §§ 3.1(j), 3.50 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  The record 
reflects that the appellant and the veteran were married in 
May 1942 and were divorced in August 1960.  The appellant 
does not contend otherwise.  Documents reflecting the 
marriage and divorce are of record.  

In the appellant's Substantive Appeal she relates that she 
and the veteran were married for 18 years and had 4 children.  
She cites both verbal and physical abuse as reasons for the 
divorce.  She relates that she feels she should be entitled 
to at least half of the veteran's pension.

In order to be entitled to VA benefits the appellant must 
establish that she is the veteran's surviving spouse.  A 
"surviving spouse" means a person of the opposite sex who was 
married to the veteran and who was the spouse of the veteran 
at the time of his death.  See 38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50(b).  In some cases it is possible to 
establish the status of a surviving spouse where there was an 
attempted marriage to the veteran that was invalid because of 
a legal impediment or through a common law marriage.  See 
38 U.S.C.A. § 103 (West 1991 & Supp. 2000); 38 C.F.R. § 3.52 
(1999).

In this case, the appellant clearly acknowledges that she and 
the veteran were divorced many years prior to the veteran's 
death in May 1998.  She also does not contend that there was 
any attempted marriage or common law marital relationship at 
any time following their divorce in 1960.  As such, the 
appellant does not meet the requirements for recognition as a 
surviving spouse for VA benefit purposes.



ORDER

Recognition as the veteran's surviving spouse for VA benefit 
purposes is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals




 

